Citation Nr: 0930677	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  07-08 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for dysthymia; and if 
so, whether the claim may be granted.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD); and if so, whether the claim may be 
granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from July 1968 to 
July 1972.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a March 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.

In June 2009, the Veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.

The issues of whether new and material evidence has been 
submitted to reopen a claim for service connection for PTSD 
and entitlement to service connection for a depressive 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for a mental condition was 
denied by an August 2000 rating decision that was not 
appealed.

2.  Evidence submitted subsequent to the August 2000 rating 
decision is not cumulative or redundant of the evidence 
previously of record, and raises a reasonable possibility of 
substantiating the claim of service connection for dysthymia.


CONCLUSIONS OF LAW

1.  The August 2000 rating decision which denied a claim for 
service connection for a mental condition is final. 38 U.S.C. 
§ 7105 (1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

2.  New and material evidence has been submitted since the 
August 2000 rating decision, and the claim of entitlement to 
service connection for dysthymia is reopened.  38 U.S.C.A. §§ 
5108 (West 2002); 38 C.F.R. §§ 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Initially, 
the Board observes that in light of the favorable outcome of 
this appeal with respect to the issue of whether new and 
material evidence has been submitted to reopen the claim, any 
perceived lack of notice or development under the VCAA should 
not be considered prejudicial.  To that end, the Board notes 
that it is expected that when the claim is returned to the RO 
for further development and reviewed on the basis of the 
additional evidence, the RO will properly conduct all 
necessary VCAA notice and development in accordance with its 
review of the underlying claim.

New and Material Evidence

In a decision dated in August 2000, the RO denied the 
Veteran's claim for service connection for a mental 
condition.  The Veteran did not appeal this decision.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  See 38 
U.S.C. § 7105 (1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2000).  The VCAA, which was enacted on November 9, 2000, 
requires readjudication if the claim (1) became final between 
July 14, 1999, and the enactment of the VCAA, (2) was issued 
by the Secretary of Veterans Affairs or a court on the basis 
the claim was not well grounded, and (3) the Veteran made a 
request for readjudication within two years of the enactment 
of the VCAA.  See Pub. L. No. 106-475, § 7, 114 Stat. 2096, 
2099-100 (2000).  In this case, the Veteran did not request 
readjudication of his claim within two years following the 
enactment of the VCAA.  Thus, the August 2000 decision is 
final.  

The Veteran's application to reopen his claim of service 
connection for depression was received in October 2005.  A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).

The Board notes that by a March 2006 rating decision, the RO 
reopened the Veteran's claim of entitlement to service 
connection for dysthymia (claimed as depression) but denied 
the claim on the merits.  On appeal, however, the Board must 
make its own determination as to whether any newly submitted 
evidence warrants a reopening of the claims.  This is 
important because the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claims on the merits.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The RO denied the Veteran's claim for service connection for 
a mental condition on the basis that although post-service 
treatment records showed a current diagnose of dysthymia, 
there was no evidence that the Veteran complained of, 
received treatment for, or was diagnosed with a mental 
condition while in service, and no evidence of a link between 
the Veteran's dysthymia diagnosis and his military service.

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).  

Based on the grounds stated for the denial of service 
connection for a mental condition in the August 2000 rating 
decision, new and material evidence would consist of evidence 
of in-service psychiatric condition and medical evidence 
linking a current psychiatric condition to active service.  
In this regard, additional evidence received since the August 
2000 rating decision includes private medical records, VA 
medical records, and statements including personal hearing 
testimony from the Veteran.

Of particular interest are the letters written by C.M.M., 
Licensed Psychologist; Dr. D.R.S., Staff Psychiatrist; D.A.R, 
Licensed Psychologist and Director of Training; and Dr. 
L.J.M., Staff Psychiatrist.  

D.A.R.'s March 2004 letter stated, "[The Veteran] has 
provided service records that demonstrate erratic performance 
and reviews by superior officers that vary quite 
dramatically.  Symptoms noted include his level of interest 
management of hygiene and grooming and activity level while 
under their command.  These symptoms are typically found in 
depression and the patient reports that he was experiencing 
depression at the time of enlistment.  Therefore, he has 
concluded that despite not seeking treatment at that time he 
was experiencing the psychiatric condition for which he is 
currently being treated."

Dr. L.J.M.'s March 2004 letter stated, "He has a history of 
becoming depressed while serving on active duty with the 
military in 1969 and 1970.  The depression affected his 
performance and his ability to function in the workplace.  He 
has documentation of variable performance on copies of 
efficiency reports from active duty.  He asked to see the 
Chaplin but did not seek medical treatment as he was on ship 
and felt mental health services were not available. ..." 

D.A.R.'s September 2007 letter stated, " ...  According to the 
patient, he suffered from Depression while in the service and 
his symptoms continue to this date. ..."

Dr. D.R.S.'s September 2007 letter stated, " ... According to 
him, he suffered from Depression while on Active Duty and 
these same symptoms persist to the present.  ..."

Dr. D.R.S.'s October 2007 letter stated, "... based on this 
patient's history, review of his previous documented military 
record, and current observations and treatment, it can be 
inferred that he suffered from depression while in Navy 
service, although he may not have recognized it nor sought 
treatment at that time."

D.A.R.'s October 2007 letter stated, "...based on the current 
observation/treatment, the patient's description of his 
history, review of previous document and his military service 
record, it is as least as likely as not that the patient 
suffered from depression while in the military service. ..."

C.M.M.'s December 2008 letter stated, "... based on current 
observation, historical information gleaned via electronic 
medical record review, the patient's reported history and 
examination of some military records, I concur with Dr. 
[D.A.R.'s] previous assertion that it is at least as likely 
as not that the Veteran suffered from depression during his 
military service. ..."

In regard to the evidence submitted since the August 2000 
rating decision, the Board finds that the above letters are 
neither cumulative nor redundant and raise a reasonable 
possibility of substantiating the claim.

Accordingly, the Board finds that the evidence received 
subsequent to August 2000 rating decision is new and material 
and serves to reopen the claim.  To this extent only, the 
claim is granted.

  
ORDER

New and material evidence has been submitted; the claim of 
entitlement for service connection for dysthymia is reopened.


REMAND

The appellant is currently receiving disability benefits from 
the Social Security Administration (SSA).  VA is required to 
obtain evidence from the SSA, including decisions by the 
administrative law judge, and give the evidence appropriate 
consideration and weight.  See Hayes v. Brown, 9 Vet. App. 
67, 74 (1996).

The appellant receives routine treatment at the VA Medical 
Center in Phoenix.   While this case is in remand status, the 
RO should obtain all records of current treatment.  In 
reviewing the VA records in the file, the Board notes no 
records were obtained since September 2007.

The Veteran has not been afforded a VA examination, with an 
opinion as to the etiology of his dysthymia.  In determining 
whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with 
respect to a Veteran's claim for benefits, there are four 
factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

Although the Board notes that there is an abundance of 
medical evidence to support the Veteran's claim, there is not 
sufficient competent medical evidence.  The VA medical 
providers who rendered the above opinions did not have access 
to the Veteran's claims file which contains private medical 
records which note a history of childhood sexual abuse which 
raises a question of a pre-existing condition.  In addition, 
the VA examiners who rendered the above opinions did address 
opposing opinions in the record that the Veteran's depression 
is related to his medical condition.  

Thus, a VA examination and opinion is necessary because of 
the differing opinions given by VA medical providers 
concerning whether the Veteran's dysthymia is related to his 
military service.  

Accordingly, this case is REMANDED for the following actions:

1.  The Veteran's medical and 
adjudication records should be requested 
from SSA.  All efforts to obtain these 
records should be fully documented, and 
SSA should provide a negative response if 
records are not available.

2.  All VA psychiatric treatment records 
from October 2007 to the present from the 
VA medical center in Phoenix should be 
obtained and associated with the claims 
file.   

3.  The Veteran should be afforded the 
appropriate VA examination to determine 
the etiology of any current psychiatric 
disorder.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The examiner 
should identify all psychiatric diagnoses 
and provide an opinion as to whether it 
is at least as likely as not that any of 
the psychiatric diagnoses are related to 
the Veteran's active duty service.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

If it is the VA examiner's opinion that 
the Veteran's current psychiatric 
disorder is not related to service, the 
examiner is requested to specifically 
address the letters identified above 
which relate the Veteran's dysthymia to 
his military service.  

If it is the VA examiner's opinion that 
the Veteran's current psychiatric 
disorder is related to service, the 
examiner is requested to specifically 
address whether there is clear and 
unmistakable (obvious or manifest) 
evidence that the disability existed 
prior to service.  

If it is the VA examiner's opinion that 
the history and clinical data support the 
conclusion that a psychiatric disorder 
pre-existed service, the examiner is 
requested to specifically address whether 
there is clear and unmistakable evidence 
that the disability was not aggravated by 
(i.e., permanently increased in severity, 
that is, worsened the underlying 
condition which was not due to the 
natural progress of the condition as 
contrasted to a temporary worsening of 
symptoms).

4.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


